Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Detailed Action
This Office Action is in response to Applicant’s Communication received on October 28, 2021.
                           Response to Amendments
The amendment filed on 10/28/2021 has been entered and fully considered. Claims 1-8 have been amended and are sufficient to overcome the 112 rejection in the prior Office Action; Claims 9-10 have been added; Claims 1-10 are currently pending in the application. 
                           Response to Arguments
Applicant argues that the art of record, Attard US App. ‘998 and Castro US App. ‘408, fails to disclose determining “whether the vehicle is unreachable to the destination by autonomous traveling, and change the control of the vehicle depending on the failure of the on-vehicle component and a result of the determination." 
     The Examiner respectfully disagrees and notes that Attard teaches the claimed “determine whether the vehicle is unreachable to the destination by autonomous traveling” and the changing the control of the vehicle based determination.  In Para. [0006] Attard discloses first determining whether an autonomous driving module is able “to operate the vehicle 101 autonomously or semi-autonomously with acceptable confidence”.  If the confidence is below a certain threshold, i.e., autonomous traveling to the destination is not possible or unreachable, 
  Castro, likewise, discloses at Para. [0010] determining “a remote assist trigger, corresponding to a remote assist event, from the control system of the AV”. If a remote assist is triggered the destination may not be reachable by autonomous travelling.  If the destination is unreachable by autonomous driving .i.e., the teleassist cannot resolve the problem, then the “a secondary vehicle may be coordinated to pick-up the passenger at the AV's current location to complete the trip to the passenger's destination, and/or an on-site recovery service can be sent to recover the AV 100 or manually resolve the teleassist state”. Castro at Para. [0047].  A control stop or engaging in control changes that resolve an issue is clearly a change in control of the vehicle since initially AV100  is autonomous travelling to a destination and because of an issue like a faulty component, Para. [0071], gives rise to the AV having to change its initial control programming.   
                       Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Attard et al (US-20150178998-A1) (“Attard”).                
As per claim 1, Attard discloses a vehicle control device that controls an autonomous traveling vehicle (Para. [0054]), the vehicle control device comprising:
 a failure detection unit configured to detect a failure of an on-vehicle component other than the vehicle control device of the vehicle (Attard see at least Para. [0006] which discloses an aptly programmed computer (105) to determine “fault or faults could be detected with respect to one or more data collectors 110, e.g., sensors or the like, in a first vehicle 101.”); and
 a vehicle controller configured (Attard see at least Para. [0013] which discloses “the computer 105 may include more than one computing device, e.g., controllers or the like included in the vehicle 101 for monitoring and/or controlling various vehicle components, e.g., an engine control unit (ECU), transmission control unit (TCU), etc. The computer 105 is generally configured for communications on a controller area network (CAN) bus or the like. The computer 105 may also have a connection to an onboard diagnostics connector (OBD-II). Via the CAN bus, OBD-II, and/or other wired or wireless mechanisms, the computer 105 may transmit messages to various devices in a vehicle and/or receive messages from the various devices, e.g., controllers, actuators, sensors, etc., including data collectors 110.”) to:
 control the vehicle to autonomously travel based on a travel plan to reach a destination (Attard at Para. [002] discloses “central computer may use received information to operate the vehicle, e.g., to make decisions concerning vehicle speed, course, etc.”), determine whether the vehicle is unreachable to the destination by autonomous traveling (Attard at Para. [0006] discloses “may not be able to operate the vehicle 101 autonomously or semi-autonomously with acceptable confidence, e.g., confidence expressed numerically that is lower than a predetermined threshold. For example a fault or faults could be detected with respect to one or more data collectors 110, e.g., sensors or the like, in a first vehicle 101.”) , and  change the control of the vehicle depending on the failure of the on-vehicle component and a result of the determination (Attard at Para. [0064] discloses that “an assessment 118 could specify a degree of urgency associated with an attribute” and in Para. [0064] in response to the confidence level in   “block 240 … the computer 105 determines whether the process 200 should continue.”  
As per claim 2, Attard discloses a vehicle control device, further comprising a failure notification unit configured to perform a notification of a-the failure of the on-vehicle component, wherein the failure notification unit transmits failure information to a server outside the vehicle when the failure detection unit detects a-the failure of the on-vehicle component (Attard see at least Para. [0006] which discloses “once a fault is detected, the first vehicle 101 may send a vehicle-to-vehicle communication 112 to one or more second vehicles 101 and/or may send data via a network 120 to a remote server 125.”).  
As per claim 3, Attard discloses a vehicle control device, further comprising a failure notification unit configured to perform a notification of a-the failure of the on-vehicle component, wherein the failure notification unit notifies a passenger of the vehicle of failure information when the failure detection unit detects a-the failure of the on-vehicle component (Attard see at least Para. [0009] 
As per claim 4, Attard discloses a vehicle control device, wherein the vehicle controller determines whether the vehicle is movable (Attard see at least Para.[0009] discloses that computer 105 implements available strategies, when dealing  with a fault, such as “to limit or cease operation of the vehicle 101, e.g., implement a “slow to a stop” or “pull over and stop” operation”, which indicate a determination that the vehicle is movable.), and issues a warning to an outside of the vehicle when the failure detection unit detects a-the failure of the on-vehicle component and the vehicle is immovable (Attard see at least Para. [0022] discloses that the “first vehicle 101 could move or flash lights in a predetermined pattern to be detected by camera data collectors or the like in a second vehicle 101.” This activity warns others outside of the vehicle with the fault like claimed.)  .  
As per claim 5, Attard discloses a vehicle control device , wherein the vehicle controller causes the vehicle to stop at a stoppable position when the failure detection unit detects  the failure of the on-vehicle component and the vehicle is movable and the vehicle is unreachable to a-the destination by autonomous traveling (Attard, Para. [0078], upon discovery of a fault computer 105 can take “an action such as pulling to a road shoulder and slowing to a stop”.).  
As per claim 6, Attard discloses a vehicle control device, wherein the vehicle controller causes the vehicle to move to the destination, and then causes the vehicle to move to a maintenance facility when the failure detection unit detects the failure of the on vehicle component and the vehicle is reachable to the destination by autonomous traveling (Attard at Para. [0021] discloses that computer 105 executes “a “limp home” operation or the like and/or how to continue operations even though there is an indicated fault or faults in one or more data collectors 110 in the first vehicle 101.”  A limp home operation is known as a go to the intended destination and then do repairs of the identified fault.).  
Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Castro et al (US- 20190270408-A1) (“Castro”).
 As per claim 8, Castro discloses a passenger transportation system comprising:
 a server configured to create a traveling plan based on a vehicle allocation request from a user (Castro see at least Para. [0032] which discloses that “the motion planning engine 160 may receive the destination from the on-demand transport system over the network(s) 185 in order to plan a current route for the AV 100.” Further in Para. [0047] which discloses “on-demand transport service can coordinate a nearby AV or human driver to pick-up the passenger to fulfill the trip to minimize inconvenience to the passenger.”);
 a vehicle configured to autonomously travel based on the traveling plan (Castro see at least Para. [0032] which disclose “the AV control system 120 can include a motion planning engine 160 that provides the vehicle control module 155 with a motion plan and a travel trajectory along a current route to a destination. The current route may be determined by a backend transport system, or may be determined by the AV 100 via access to a local or external mapping service.”);
a failure detection unit configured to detect a failure of an on-vehicle component on the vehicle (Castro see at least Para. [0013] which discloses that “remote assist event can correspond to a perception fault, a connectivity fault, a mechanical fault, a motion planning fault, a routing fault, etc. … A mechanical fault can correspond to any hardware or component failure or fault on the vehicle”.); and
 a vehicle controller configured (Castro at Para. [0024] “AV 100 [is] operated by a control system 120”.) to:
control the vehicle to autonomously travel based on the traveling plan to reach a destination (Castro at Para. [0035]  during “normal operation, a teleassistance state can cause the AV 100 to slow down, pull over, or stop while the AV control system 120 attempts to resolve the teleassistance state”.), and determine whether the vehicle is unreachable to the destination by autonomous traveling (Castro at Para. [0047] discloses “the teleassist state may not be resolved through remote communications between the remote assist system 190 and the remote assist module 125. In such scenarios, a secondary vehicle may be coordinated to pick-up the passenger at the AV's current location to complete the trip to the passenger's destination, and/or an on-site recovery service can be sent to recover the AV 100 or manually resolve the teleassist state.”), and change the control of the vehicle depending on the failure of the on-vehicle component and a result of the determination .  
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joyce et al (US-20180046182-A1) (“Joyce”).
           As per claim 1, Joyce discloses a vehicle control device that controls an autonomous traveling vehicle (Figure 1), the vehicle control device comprising: 
              a failure detection unit configured to detect a failure of an on-vehicle component other than the vehicle control device of the vehicle (Joyce at Para. [0006] which discloses “vehicle 12 computer 20 is programmed to, prior, during, and/or after operation, monitor one or more operating sub-systems of the vehicle 12 and determine the occurrence of one or more failure modes.”); and
                      a vehicle controller configured (Joyce at Para. [0026] which discloses “controllers 24 may be programmed and connected to a vehicle 12 communications bus, such as a controller area network (CAN) bus or local interconnect network (LIN) bus, to receive instructions from the computer 20 and control actuators based on the instructions.” ) to: 
                      control the vehicle to autonomously travel based on a travel plan to reach a destination (Joyce at Para. [0029] which discloses “vehicle 12 HMI 26 may be used, e.g., to receive inputs from the user to select a destination for the vehicle 12 or provide information regarding a trip such as planned travel time, number and identity of passengers, etc.”.  Further at Para. [0044] Joyce discloses “vehicle 12 computer 20 may operate the vehicle 12 using autonomous vehicle control techniques such as are known.”), determine whether the vehicle is unreachable to the destination by autonomous traveling (Joyce at Para. [0014] discloses “the vehicle 12 computer 20 may evaluate the failure mode, and make an initial determination of , and  change the control of the vehicle depending on the failure of the on-vehicle component and a result of the determination (Joyce at Figure 2B shows the action of the vehicle computer, i.e., change control, upon the occurrence of a failure; the vehicle implements such actions as change travel path 245 and/or take remedial action 240. ).
As per claim 8, Joyce discloses a passenger transportation system (Figure 1, vehicle 12.) comprising: 
        a server configured to create a traveling plan based on a vehicle allocation request from a user (Joyce at Para. [0042] which discloses “the input may be from a user providing destination data and requesting that the vehicle 12 travel to the destination. As another example, the input may be from a computing device such as the server 14, providing destination data and requesting that the vehicle 12 travel to the destination.”);
 a vehicle configured to autonomously travel based on the traveling plan (Joyce at Para. [0044] which discloses “vehicle 12 computer 20 may operate the vehicle 12 using autonomous vehicle control techniques such as are known. Upon beginning to travel along the route, the process 200 continues in a block 207.”);
 a failure detection unit configured to detect a failure of an on-vehicle component on the vehicle (Joyce at Para. [0006] which discloses “vehicle 12 computer 20 is programmed to, prior, during, and/or after operation, monitor one or occurrence of one or more failure modes.”); and
 a vehicle controller configured (Joyce at Para. [0026] which discloses “controllers 24 may be programmed and connected to a vehicle 12 communications bus, such as a controller area network (CAN) bus or local interconnect network (LIN) bus, to receive instructions from the computer 20 and control actuators based on the instructions.” )to: 
control the vehicle to autonomously travel based on the traveling plan to reach a destination (Joyce at Para. [0029] which discloses “vehicle 12 HMI 26 may be used, e.g., to receive inputs from the user to select a destination for the vehicle 12 or provide information regarding a trip such as planned travel time, number and identity of passengers, etc.”.  Further at Para. [0044] Joyce discloses “vehicle 12 computer 20 may operate the vehicle 12 using autonomous vehicle control techniques such as are known.”), and determine whether the vehicle is unreachable to the destination by autonomous traveling (Joyce at Para. [0014] discloses “the vehicle 12 computer 20 may evaluate the failure mode, and make an initial determination of the risk associated with the failure mode. In a case that the risk associated with the failure mode is below a first threshold, the computer 20 may transmit the failure mode along with the risk associated with the failure mode data to the server 14.”), and  change the control of the vehicle depending on the failure of the on-vehicle component and a result of the determination (Joyce at Figure 2B shows the action of the vehicle computer, i.e., change control, upon the occurrence of a failure; the .
                        Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Attard  as applied to claim 1 above, and further in view of Elie et al (US-20170247927-A1)(“Elie”).
        As per claim 7, Attard discloses a vehicle control device. 

Elie in the same field of endeavor discloses, Para. [0072] and Figure 12, the monitoring of door components such as actuators to prevent “partial or complete failure of the door actuator 22”.
In particular, Elie discloses that the vehicle includes doors provided on both sides of the vehicle in a traveling direction (Elie at Figures 1-3); and when the failure detection unit detects a failure in the door on one side of the vehicle (Elie see at least Para. [0079] discloses “may activate the alarm to alert a user or passenger of the vehicle 10 of the warning condition (200)”.), the vehicle controller causes the vehicle to move to a-the destination, and then causes the vehicle to stop at a position at which a passenger is able to get off from the door on the other side of the vehicle (Elie at Para. [0063] which discloses that the “door assist system 12 may be configured to function in a semi-manual operation wherein a user of the door 14 may manually adjust the angular position φ and the actuator 22 may maintain the angular position φ set by the user.”).   
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the voltage warning condition for doors of Elie, Para. [0075], in the fault handling procedure of Attard to enhance the “assessing, and taking action based on, confidence levels relating to autonomous vehicle 101 operations”. Attard at Para. [0067].
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce  as applied to claim 1 and 8 above, and further in view of Miller et al (US-20100283593-A1) (“Miller”).
As per claim 9, Joyce discloses a vehicle control device.  However, Joyce does not explicitly disclose communicating using an HMI device seatbelt failures and suggestions to a passenger.
Joyce monitors vehicle sub-systems and as noted in Para. [0026] there is disclosed a seatbelt controller or module that is connected to a controller area network (CAN) for issuing and receiving instructions.  These modules are known for reporting failures and faults as required in the OBD scheme. See Para. [0006]
Miller in the same field of endeavor discloses a wireless seatbelt that informs the driver of the status of the seatbelt assemblies audibly, visually, or both.  See Abstract and Figures 1-4.
In particular, Miller discloses wherein when the detection of the failure of the on-vehicle component is a failure of a seatbelt of the vehicle (Miller at Para. [0024] discloses “the status of the wireless seatbelt assemblies may be communicated to the driver via a human machine interface (HMI) 64.”), the vehicle controller suggests to a passenger, via a human interface unit (HMI) (Miller at Figure 2, HMI 64, and Para. [0024] disclosing that HMI 64 has “panel with an information display 66 and a message center 68.”), to use a seat having a non-failed seatbelt (Miller Para. [0024] discloses “the information display 66 may graphically depict the vehicle's seating arrangement using a plurality of icons or indicator lights 70a-e having a number of states.” The graphical representation would be a suggestion of seats available to passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the seatbelt warning condition of Miller, Para. [0029], in the failure mode management in autonomous vehicle of Joyce to enhance the analysis of “the level of risk associated with a failure mode, identifying alternatives for managing the failure mode” so as to mitigate undesirable outcome when traveling to a desired destination. Joyce at Para. [0001].
As per claim 10, Joyce discloses a passenger transportation system.  However, Joyce does not explicitly disclose communicating using an HMI device seatbelt failures and suggestions to a passenger.
Joyce monitors vehicle sub-systems and as noted in Para. [0026] there is disclosed a seatbelt controller or module that is connected to a controller area network (CAN) for issuing and receiving instructions.  These modules are known for reporting failures and faults as required in the OBD scheme. See Para. [0006]
Miller in the same field of endeavor discloses a wireless seatbelt that informs the driver of the status of the seatbelt assemblies audibly, visually, or both.  See Abstract and Figures 1-4.
In particular, Miller discloses wherein when the detection of the failure of the on-vehicle component is a failure of a seatbelt of the vehicle (Miller at Para. [0024] discloses “the status of the wireless seatbelt assemblies may be communicated to the driver via a human machine interface (HMI) 64.”), the vehicle controller suggests to a passenger, via a human interface unit (HMI) (Miller at Figure 2, , to use a seat having a non-failed seatbelt (Miller Para. [0024] discloses “the information display 66 may graphically depict the vehicle's seating arrangement using a plurality of icons or indicator lights 70a-e having a number of states.” The graphical representation would be a suggestion of seats available to passengers.).
          It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the seatbelt warning condition of Miller, Para. [0029], in the failure mode management in autonomous vehicle of Joyce to enhance the analysis of “the level of risk associated with a failure mode, identifying alternatives for managing the failure mode” so as to mitigate undesirable outcome when traveling to a desired destination. Joyce at Para. [0001].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Conclusion                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIS B. RAMIREZ/            Examiner, Art Unit 3661                                                                                                                                                                                            
/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661